 

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

CHRISTIAN A. MARTINEZ, individually and on behalf of all
others similarly situated,

Plaintiff, COLLECTIVE ACTION
COMPLAINT
-against-
JURY TRIAL
PRIME FOOD DISTRIBUTOR, INC., and JOSEPH DEMANDED
CASTELLAN, as individuals,
Defendants.
x

 

1.

Plaintiffs, CHRISTIAN A. MARTINEZ, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiffs"), by their attorneys at Helen
F. Dalton & Associates, P.C., alleges, upon personal knowledge as to themselves and
upon information and belief as to other matters, as follows:
PRELIMINARY STATEMENT

Plaintiffs, CHRISTIAN A. MARTINEZ, individually and on behalf of all others
similarly situated, through undersigned counsel, bring this action against PRIME
FOOD DISTRIBUTOR, INC. and JOSEPH CASTELLAN, as_ individuals,
(hereinafter referred to as "Defendants"), to recover damages for egregious violations
of state and federal wage and hour laws arising out of Plaintiffs’ employment PRIME
FOOD DISTRIBUTOR, INC., located at 80 Seaview Blvd Port Washington, New
York 11050.

As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiffs seek compensatory damages and liquidated damages in an amount
il

10.

11.

12.
13.

14.

exceeding $100,000.00. Plaintiffs also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to

the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.

. This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to

28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§2201 & 2202.

THE PARTIES
Plaintiff CHRISTIAN A. MARTINEZ residing in Queens, NY was employed by the
Defendant at PRIME FOOD DISTRIBUTOR, INC., from in or around May 2020 until
in or around December 2020.
Defendant, PRIME FOOD DISTRIBUTOR, INC., is a corporation organized under
the laws of New York with a principal executive office at 80 Seaview Blvd Port
Washington, New York 11050.
Defendant, PRIME FOOD DISTRIBUTOR, INC., is a corporation authorized to do
business under the laws of New York.
Upon information and belief, Defendant JOSEPH CASTELLAN, owns and operates
PRIME FOOD DISTRIBUTOR, INC.,
Defendant KEVIN DOHERTY is an agent of PRIME FOOD DISTRIBUTOR, INC.,
Upon information and belief, Defendant JOSEPH CASTELLAN, has power over
personnel decisions at PRIME FOOD DISTRIBUTOR, INC.,
Upon information and belief, Defendant JOSEPH CASTELLAN, has power over
payroll decisions at PRIME FOOD DISTRIBUTOR, INC.,
i

15.

16.

17.

18,

19.

20.

21.

22.

Defendant JOSEPH CASTELLAN has the power to hire and fire employees at
PRIME FOOD DISTRIBUTOR, INC., establish and pay their wages, set their work
schedule, and maintains their employment records.
During all relevant times herein, Defendant JOSEPH CASTELLAN, was Plaintiff's
employer within the meaning of the FLSA and NYLL.
On information and belief, PRIME FOOD DISTRIBUTOR, INC., is at present and has
been at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of
sales of not less than $500,000.00.
FACTUAL ALLEGATIONS

Plaintiff CHRISTIAN A. MARTINEZ was employed by Defendants at PRIME FOOD
DISTRIBUTOR, INC., from in or around May 2020 until in or around December
2020.
During Plaintiff CHRISTIAN A. MARTINEZ’S employment by Defendants at
PRIME FOOD DISTRIBUTOR, INC., Plaintiff's primary duties were as a warehouse
worker, stock-picker, produce organizer and performing other miscellaneous duties
from in or around May 2020 until in or around December 2020.
Plaintiff CHRISTIAN A. MARTINEZ was paid by Defendants:

i. approximately $16.00 per hour from in or around May 2020 until in or

around December 2020.

Plaintiff CHRISTIAN A. MARTINEZ worked approximately eighty-four (84) hours
or more hours per week at PRIME FOOD DISTRIBUTOR, INC., from in or around
May 2020 until in or around December 2020.
Although Plaintiff CHRISTIAN A. MARTINEZ worked approximately eighty-four
(84) or more hours per week during his employment by Defendants, Defendants did
not pay Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant

violation of the overtime provisions contained in the FLSA and NYLL.
23,

24,

25.

26.

27.

28.

29,

30.

31.

32.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.
Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.
As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and
equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as a
warehouse worker, stock-picker, produce organizer, or other similarly titled personnel
with substantially similar job requirements and pay provisions, who were performing
the same sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation.
Upon information and belief, Defendants employed approximately 90 employees
within the relevant time-period who were subjected to similar payment structures.
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and

has caused significant damages to Plaintiff and the Collective Class.
33.

34.

35.
36.

37.

38.

39.

40.

41.

42.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.
The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.
The claims of Plaintiff are typical of the claims of the putative class.
Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.
A collective action is superior to other available methods for the fair and efficient
adjudication of this controversy.
FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
id

43.

44,

4S.

46.

47.

48.

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys’ fees and costs of the action, including
interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance
with NY Labor Law §198(1-a).
THIRD CAUSE OF ACTION

Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

49.

50.

SI.

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiff's primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.
Lh

 

Case 2:21-cv-03259-JMA-AYS Document1 Filed 06/09/21 Page 7 of 9 PagelD #: 7

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
52. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
53. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
54. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff unpaid minimum wages;

d. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

e. Awarding Plaintiff prejudgment and post-judgment interest;

f. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

g. Awarding such and further relief as this court deems necessary and proper.
 

 

Case 2:21-cv-03259-JMA-AYS Document1 Filed 06/09/21 Page 8 of 9 PagelD #: 8

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

   

Dated: This day of June, 2021.

 

Roman Avshalumov Esq. (RA 5508)
Helen F. Dalton & Associates, PC
Kew Gardens Road, Suite 601

Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
 

Case 2:21-cv-03259-JMA-AYS Document1 Filed 06/09/21 Page 9 of 9 PagelD #: 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CHRISTIAN A. MARTINEZ, individually and on behalf of all others similarly situated,
Plaintiff,
-against-
PRIME FOOD DISTRIBUTOR, INC., and JOSEPH CASTELLAN, as individuals,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

PRIME FOOD DISTRIBUTOR, INC.,
80 Seaview Blvd
Port Washington, New York 11050

JOSEPH CASTELLAN
80 Seaview Blvd
Port Washington, New York 11050
